Exhibit 10.1

 

ALLIED ESPORTS ENTERTAINMENT, INC.

 

September 30, 2020

 

VIA EMAIL

 

Frank Ng

Frank Ng Frank@alliedesports.com

 

 

Re:Employment Agreement

 

Reference is made to that certain Employment Agreement dated effective September
20, 2019 between Allied Esports Entertainment, Inc., a Delaware corporation (the
“Company”) and you (as amended, the “Employment Agreement”). By executing below,
you agree that, from November 1, 2020-April 30, 2021, your annual base salary
will be $210,000, and thereafter your annual base salary will be $300,000.

 

  Sincerely,       /s/ Adam Pliska   Adam Pliska, President




 

ACKNOWLEDGED:

 

/s/ Frank Ng       Frank Ng              



 

